Braley, J.
The rulings requested by the defendant could not have been given. It apparently offered no evidence directly controlling the testimony of the plaintiff, from which the jury would have been warranted in finding, that the conductor, who had been informed of the plaintiff’s purpose, stopped the car to enable her and other passengers to alight. By this act the defendant assured the plaintiff, that she would have a reasonable opportunity to pass safely to the street, and in appropriate-language the jury were so instructed. Rand v. Boston Elevated Railway, 198 Mass. 569, 571, and cases cited. The only account of what followed appears in the plaintiff’s statements, which if believed were sufficient to show, that as the car stopped she arose from her seat nearly in the centre and moved toward the side, where she grasped a stanchion with her right hand, and stood with one foot on the car floor preparing to step down. But before taking *582the step the conductor, who remained on the running board, gave a signal, and the motorman at once turned on the power. The sudden movement forward caused the plaintiff to be thrown forcibly to the running board, where for some distance she was carried with one foot trailing on the ground. It was the duty of the conductor before he gave the signal to use reasonable care to ascertain whether the plaintiff had alighted, and as it further appears that he looked only toward the rear where a passenger was alighting, but gave no attention to that part where the plaintiff stood, the jury could say, that the car was prematurely started. The questions of the plaintiff’s due care, and of the conductor’s negligence were manifestly for the jury. McCarthy v. Boston Elevated Railway, 208 Mass. 512, 513 and cases cited. McDermott v. Boston Elevated Railway, 208 Mass. 104.
It is, however, urged by the defendant, that the plaintiff left her seat, and attempted to alight after the signal had been given, and while the car was moving. But even if this view as to the cause of the accident may be rested on some of her answers in cross-examination, the plaintiff also testified, that although hearing the bell, she did not understand that it was used solely as a signal to the motorman. If she was ignorant of the purpose of the conductor, then even on the defendant’s contention, the mere hearing of the bell before any attempt to move to the side of the car after it had been stopped would not of itself be conclusive evidence of negligence, and whether from her experience as a traveller in street cars she should have been held to have known that the invitation had been withdrawn, was for the jury to decide. Brooks v. Boston & Maine Railroad, 135 Mass. 21. Merritt v. New York, New Haven, & Hartford Railroad, 162 Mass. 326. Garland v. Boston Elevated Railway, 210 Mass. 458. The court moreover was not required under the second request to rule upon a part, but only on the whole of the material testimony, and the instructions, that if the plaintiff was injured in attempting to alight while the car was moving she could not recover amply protected the rights of the defendant. Kellogg v. Thompson, 142 Mass. 76, 80. McDonough v. Miller, 114 Mass. 94.

Exceptions overruled.